Citation Nr: 1209940	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971 and November 1990 to July 1991. He died in June 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to obtain a medical opinion to determine if the Veteran's cause of death was due to his military service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. A medical opinion is necessary for the purpose determining the nature and etiology of the Veteran's cause of death.


The Veteran's death certificate shows that he died in June 2008.  The immediate cause of his death was ventricle fibrillation due to cardiac ischemia with a significant contributing condition of hypertension.  At the time of the Veteran's death, service connection had not been established for any disability.   However, the appellant contends that the Veteran's service treatment records show that his death was due to disorders incurred during service.  

In May 1995, a Reserve record indicates that the Veteran was placed on a limited physical profile due to elevated cardiovascular risk factors.  Records from the Veteran's service in the Reserves also indicate that he had a diagnosis of hypertension.  The Board observes that, with respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA. See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.  Additional development is necessary to determine whether the cardiac ischemia or hypertension that resulted in the Veteran's death was incurred during his period of service.

Additionally, the appellant contends that the Veteran had an undiagnosed illness as a result of his Gulf War service.  She stated that the Veteran experienced headaches, body aches and pains, depression, swelling, and skin rashes after he returned from service in the Persian Gulf.  See appellant's April 2009 statement.  

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. 
§ 1117(g).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d)(2).

A medical opinion is necessary to discuss the Veteran's symptoms and the conditions cited as the contributing factors and causes of his death and opine whether the Veteran had an "undiagnosed illness" in accordance with the regulations and whether it was a contributing factor in his death.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran had received any VA, non-VA, or other medical treatment for his heart disease, hypertension, body aches, heachaches, or other symptoms that is not associated with the claims file.  The appellant must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must obtain an opinion from an appropriately qualified physician(s), who will respond to the inquiries below.  In all opinions, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
c. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or, which aided or lent assistance to the production of death.  It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.
      
e. The examiner must respond to the following inquiries:

i. Was the Veteran's death etiologically related to the elevated cardiovascular risk factors noted in his 1995 service records?

ii. Was the Veteran's hypertension incurred during his active service?

iii. Did the Veteran have a cardiovascular disorder that was incurred during service?

iv. Did the Veteran have an "undiagnosed illness" within the meaning of 38 U.S.C.A. § 1117(a)(2)?

1. If so, was the undiagnosed illness a result of his period of service in the Persian Gulf?

2. If so, was this undiagnosed illness a contributing factor in the Veteran's death?

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for the Veteran's cause of death to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the appellant and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The appellant and her representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


